Citation Nr: 1612364	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.J.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to August 2001, with subsequent Reserve service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

This matter was originally certified to the Board as a claim to reopen service connection for depression and bipolar disorder, and an original claim for service connection for posttraumatic stress disorder (PTSD).  The agency of original jurisdiction (AOJ) denied a claim of entitlement to service connection for depression and bipolar disorder in August 2005.  The Veteran did not perfect an appeal of that claim.  In May 2009, VA received a claim for service connection for "PTSD and bipolar."  In a March 2010 rating decision, the AOJ adjudicated the matter as a claim for service connection for PTSD and a separate claim to reopen service connection for depression and bipolar disorder.  

However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the present appeal, the Veteran continues to seek service connection for a psychiatric disorder, however variously claimed and diagnosed, as due to events she experienced in service.  Therefore, under Boggs and Velez, the Board determines that new and material evidence is required to reopen both of the claims that were originally certified to the Board as on appeal.  The Board has also recharacterized the claim as a claim to reopen service connection for a psychiatric disorder, which takes into consideration all existing psychiatric disorders, including PTSD, bipolar disorder, and depression.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim")

The Veteran appeared at hearings before a Decision Review Officer in September 2014, and before the undersigned Veterans Law Judge in February 2016.  

The merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for an acquired psychiatric disorder on the basis that there was no evidence of a nexus to service. The Veteran initiated an appeal of that decision by filing a timely notice of disagreement, but did not perfect the appeal.  As a result, the decision is now final.  

2.  Evidence received since August 2005 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The criteria to reopen the claim of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim of service connection for a psychiatric disorder in January 2005.  By an August 2005 rating decision, the AOJ denied the claim, determining that the Veteran's diagnosed psychiatric disorder did not manifest until after she was discharged from active duty.  The Veteran was notified of the decision and her appellate rights.  She initiated an appeal via a timely notice of disagreement in October 2005.  A statement of the case was issued in June 2006; however, the Veteran did not perfect the appeal.  Nor did she submit new and material evidence within the appeal period.  As a result, the August 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the August 2005 rating decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since August 2005, the Veteran has submitted her own statements that her current psychiatric disorder had its onset during service, and that she has had continuous episodes of the disorder since service.  The Veteran's spouse and family members have also submitted statements to that effect.  The Veteran and her family members are competent to report the onset and frequency of observable psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has also submitted letters from her private mental health care provider, Dr. W.G.F., linking her psychiatric disorder to her service, as well as other medical evidence tending to corroborate her assertions.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had a psychiatric disorder during service and that it continued after she was discharged from service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the Veteran did not have a psychiatric disorder that was attributable to active service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for a psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.



ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  


REMAND

The Veteran asserts that her psychiatric disorder first manifested during service, in response to a series of personal assaults and harassment by her superior officers.  

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran must be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §304(f) "unequivocally" provides that VA cannot deny such a claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the personal assault issue. 

The record reflects that there are outstanding records that are potentially relevant to the appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran applied for disability benefits from the Social Security Administration; the records submitted in connection with her claim are not of record.  The Veteran also served with the New Jersey Army National Guard after her separation from active duty, and the record reflects that she experienced a significant exacerbation of her psychiatric symptoms during her service with the Guard.  Her complete service records from the New Jersey Army National Guard must be obtained.  The Veteran also reported that she worked at the U.S. Postal Service after her discharge from service, but that she could not maintain this employment as a result of her psychiatric symptoms.  These outstanding records must be obtained.  Id.    

The Veteran asserts that at least one of these personal assaults was documented by officials with the Marine Corps; thus, a letter was sent to the Marine Corps Archives and Special Collections in September 2014, asking for all records pertinent to the reported assault in March or April 2000.  Records received from the organization are not pertinent to the reported assault, and there is no explanation as to why such records could not be located.  As a result, continued efforts are necessary in order to verify the personal assault that took place at the motor training school for non-commissioned officers at Camp LeJeune.  The Board notes that personnel records indicate that the training program began in February 2000 and ended in March 2000.  

In claims involving allegations of personal assault, credible supporting evidence may consist of a medical opinion, based on review of the evidence, that the personal assault occurred. 38 C.F.R. § 3.304(f)(5) (2015); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  Letters from the Veteran's private mental health care provider, Dr. F., as well as from another private mental health professional, Dr. L.D.M., indicate that her psychiatric disorder is the result of a series of  in-service personal assaults.  There is no indication that Dr. F. reviewed the record when reaching his conclusion, nor did he point to any specific evidence as proof that such an assault occurred.  Dr. M.'s report clearly indicates review of the record, but his opinion also fails to state whether the evidence corroborates the Veteran's assertions that these assaults occurred.  As a result, these letters are not adequate evidence upon which to base a finding that service connection for the Veteran's psychiatric disability is warranted.

The Veteran was afforded a VA mental disorders examination in November 2014.  The examiner did not attempt to determine whether the evidence supports a finding that the Veteran was assaulted during service, and instead found that a link to service did not exist because the assault was not documented in the service treatment records.  As a result, the examination is inadequate; a new VA examination is necessary upon remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A complete set of records must be requested from Dr. F., pending the Veteran's written authorization, as his records are potentially relevant to the claim.  38 C.F.R. § 3.159(c)(1).  Updated VA treatment records must also be obtained.  38 C.F.R.        § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran receives VCAA notice appropriate for individuals claiming PSTD based on personal assault.

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records.

3.  Obtain the Veteran's employment records from the U.S. Office of Personnel Management.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records.

4.  Contact the Marine Corps Archives and Special Collections, and any other appropriate agency, in an effort to corroborate the Veteran's allegation of an in-service personal assault while attending motor training school for non-commissioned officers from February 2000 to March 2000 at Camp Lejeune.  All potential sources must be apprised of the Veteran's assertion that she had the incident documented in the duty logbook.  


5.  Contact the Veteran and request that she provide written authorization to obtain records from all non-VA doctors, including Dr. F., who have treated her for a psychiatric disorder.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's psychiatric disorder.  The Veteran must be informed that in the alternative she may obtain and submit the records herself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Contact the New Jersey Army National Guard, and/or any other appropriate agency, and request a complete set of service treatment and personnel records from the Veteran's National Guard service.  If such records do not exist or are otherwise unavailable, notify the Veteran and inform her that in the alternative she may obtain and submit the records herself.  

7.  Thereafter, schedule the Veteran for a VA mental disorders examination by a psychiatrist or psychologist.  The entire record must be reviewed by the examiner.   

All indicated psychological testing must be conducted with a view toward diagnosing all present psychiatric disorders.

The examiner must review the evidence for indicators that might reflect that the claimed personal assaults occurred during military service.  In performing such review, the examiner must identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  The examiner must note and discuss the Veteran's performance reviews, as she asserts that these reviews are indicative of a pattern of harassment by her superior officers following her report of the assault at Camp Lejeune in February or March 2000.  

The examiner must provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any the diagnosis and comment upon the link between the current symptomatology and the Veteran's allegations of in-service personal assault. 

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other current psychiatric disorder, including, but not limited to, depression and bipolar disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any incident of in-service personal assault.  

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


